Order filed October 6, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00648-CV
                                   ____________

                         LINDA FERREIRA, Appellant

                                         V.

        DOUGLAS W. BUTLER AND DEBRA L. BUTLER, Appellees


                    On Appeal from the Probate Court No 3
                            Harris County, Texas
                        Trial Court Cause No. 441962

                                    ORDER

      The clerk’s record was filed August 29, 2016. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the notice of appeal.

      The Harris County Clerk is directed to file a supplemental clerk’s record on
or before October 21, 2016, containing the notice of appeal.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2